                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CHRISTOPHER J. LEE,                             )
                                                )
               Petitioner,                      )
                                                )
       v.                                       )           No. 4:17CV2911 HEA
                                                )
LINDA SANDERS,                                  )
                                                )
               Respondent.                      )

                         OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner’s Application for Relief Pursuant to Title 28,

United States Code, Section 2241, [Doc. No. 1] and his Motion for Ruling, [Doc. No. 35].,

                                          Background

       Petitioner was sentenced to thirty-five (35) months’ imprisonment by the undersigned on

May 9, 2016, in United States v. Lee, 4:06CR131 HEA, for violating the terms of his supervised

release. The Judgment in petitioner’s criminal case stated that petitioner’s imprisonment, “shall

run concurrently to the sentence imposed under Docket Number 4:16CR00120 RLW.”

       Petitioner was sentenced to a total term of imprisonment of fifty-seven (57) months’ by

the Honorable Ronnie L. White on August 30, 2016, in 4:16CR120 RLW. The Judgment in

petitioner’s criminal case in front of Judge White stated that petitioner’s imprisonment, “shall

run consecutive to the sentence imposed in U.S. District Court, Eastern District of Missouri, St.

Louis, Missouri, under Docket No. 4:06CR00131-1 HEA.”

       At the time of sentencing in the undersigned’s case, the Court stated on the record that

Judge White’s sentence was up to Judge White. Judge White was clearly aware of the previous

sentence in this case and sentenced Petitioner to fifty seven months to be run consecutively to

this Court’s sentence.   In consideration of the timing of both sentences, the Bureau of Prison’s
interpretation that Petitioner’s sentence in this case is to be served consecutively to Judge

White’s sentence is a reasonable interpretation of the sentences imposed.

       \Accordingly,

       IT IS HEREBY ORDERED that petitioner’s Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241 is DENIED.

       A separate judgment in accordance with this Opinion, Memorandum and Order is entered

this same date.

       Dated this 12th day of October, 2018.




                                             ___________________________________
                                                  HENRY EDWARD AUTREY
                                             UNITED STATES DISTRICT JUDGE




                                                2
